Citation Nr: 1043013	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service in the United 
States Air Force from June 1949 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2010, the Veteran testified during a Board 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
probative medical and other credible evidence of record is 
in equipoise as to whether his currently diagnosed 
bilateral hearing loss was incurred during active service 
due to noise exposure.

2.  Giving the Veteran the benefit of the doubt, the 
probative medical and other credible evidence of record is 
in equipoise as to whether tinnitus was incurred during 
active service due to noise exposure.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral 
hearing loss was incurred during active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.385 (2010).

2.  Resolving doubt in the Veteran's favor, tinnitus was 
incurred during active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2007 of the information 
and evidence needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  

In light of the Board's favorable decision regarding the 
claims for service connection bilateral hearing loss and 
tinnitus, any deficiency of the duties to notify or assist 
is rendered moot.  Information concerning effective dates 
and ratings for bilateral hearing loss and tinnitus will be 
provided by the RO.  If the Veteran then disagrees with any 
of those actions, he may appeal those decisions.

The Veteran's service treatment records are unavailable.  
According an April 2007 report from the National Personnel 
Records Center, the records were apparently destroyed in a 
fire.  A May 2007 RO file memorandum concluded that the 
Veteran's service treatment records are unavailable for 
review and further efforts to locate the service treatment 
records would be futile.  The Board agrees.  The Board 
recognizes that there is a heightened obligation to assist 
the Veteran in the development of his claim, a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit of the doubt rule in such 
cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

II. Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for 
disability resulting from personal injury or disease 
incurred in or aggravated by service.  Even if there is no 
record of sensorineural hearing loss in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
discharge from active service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the 
required degree.  Id.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, for the purpose of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).

After a full review of the record, the Board finds that the 
evidence as to the question of whether bilateral hearing 
loss and tinnitus are due to noise exposure in service is 
in equipoise.  Resolving all reasonable doubt in favor of 
the Veteran, service connection for bilateral hearing loss 
and tinnitus is warranted.

In oral and written statements in support of his claims, 
the Veteran indicated that his two main military 
assignments as a finance clerk placed him in close 
proximity to flight lines - approximately 1/2 to 1 mile from 
airport flight lines that received constant noise from 
incoming jets.  He said that the wooden structures in which 
he worked all day without ear protection did not block the 
planes' engine noise.  From late 1950 to 1951, the Veteran 
said that he went to sick call approximately six to twelve 
times to complain about hearing loss (see hearing 
transcript at page 12).  Post service, from 1952 to 2002, 
the Veteran said that he worked as a field accountant for 
electrical companies whose offices were on project sites 
that occasionally exposed him to blasting or heavy 
equipment noise without hearing protection (Id. at 8).  
Approximately 20 years after discharge, he developed a 
slight ringing in his ears and had headaches but ignored 
the symtoms and continued to work (Id. at 7 and 13).  The 
Veteran indicated that in 2003, after he applied for work 
in Indiana, a state unemployment office referred him for 
testing, and he was subsequently issued hearing aids (see 
February 2007 signed statement).

The Board must assess the competence of the Veteran to 
report the onset of his hearing loss symptoms during 
service and of his having hearing loss problems since that 
time, as well as his credibility.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, 
the United States Court of Appeals for Veterans Claims 
(Court) noted that a veteran is competent to testify to 
factual matters of which he had first-hand knowledge and, 
citing its earlier decision in Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), held that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge 
of the witness; see also 38 C.F.R. § 3.159(a)(2) (2010).

As the Veteran provided credible testimony regarding his 
exposure to acoustic trauma in service and hearing loss and 
tinnitus after service, and the Veteran is competent to 
testify as to both the incurrence and continuity of 
symptomatology associated with the injury, the Board notes 
that the Veteran is competent to report that he began 
having hearing loss problems during service.  Layno, 38 
C.F.R. § 3.159(a)(2).  In fact, the Federal Circuit has 
specifically held that this type of symptom is capable of 
lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (involving a claim of service connection 
for paranoid schizophrenia where lay persons submitted 
statements attesting to observing a change in the veteran's 
behavior during and since service); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. at 469; see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence 
is also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted").

As noted, the Veteran's service treatment records are 
unavailable

Post service, VA medical records dated from January to 
April 2007, indicate that in January 2007, the Veteran was 
evaluated by an audiologist and gave a history of military 
noise exposure but not occupational noise exposure or 
tinnitus.  Audiometric findings were consistent with 
bilateral hearing loss.  The VA audiologist opined that the 
Veteran's military noise exposure "is more likely as not a 
contributing factor" to his hearing impairment.  There is 
no medical evidence of record that contradicts this 
opinion.

The Board notes that the VA audiometric evaluation in 
January 2007 revealed present "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385. The Board 
also observes that, based on the evidence of record, the 
Veteran apparently spent a good part of his military career 
working in proximity to the flight line, a setting in 
which, presumably, he was exposed to considerable acoustic 
trauma.

The Board has taken into consideration the opinion provided 
in January 2007, by a VA audiologist, to the effect that 
the Veteran's military service was more likely as not a 
contributing factor to his hearing impairment, although the 
Veteran denied occupational noise exposure and tinnitus.  
But, the Veteran explained his occupational noise exposure 
during his recent 2010 hearing and described his tinnitus 
symtoms, the VA audiologist's conclusion would not appear 
to discount that there were other contributing factors to 
the Veteran's hearing impairment.
 
In light of the foregoing, the Board finds that the 
evidence of record is consistent with the Veteran's 
contentions.  The Veteran's service records document that 
he served as a clerk in the United States Air Force from 
June 1949 to November 1952 during which he worked in close 
proximity to flight lines.  At the time of the January 2007 
VA examination, the Veteran reported a history of 
significant noise exposure in service and denied 
occupational noise exposure or tinnitus.  The VA 
audiologist said that the Veteran's military noise exposure 
was more likely as not "a contributing factor" to his 
hearing impairment.  The Board agrees that the Veteran has 
established the existence of in-service noise exposure 
consistent with the conditions of that time.  In January 
2007, the VA audiologist found such noise exposure was a 
"contributing factor" to the Veteran's hearing loss.  
Here, giving the Veteran the benefit of the doubt, and 
notwithstanding the Veteran's reported post-service 
occupational noise exposure, the Board finds the evidence 
to be in equipoise.  Resolving the benefit of the doubt in 
the Veteran's favor, and without ascribing error to the 
action of the RO, service connection is established for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This allowance is 
subject to the applicable laws and regulations that govern 
awards of VA compensation.  See 38 C.F.R. § 3.400 (2010).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


